COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
 ERIC FLORES,                                                      No. 08-19-00190-CR
                                                 §
                               Appellant,                             Appeal from the
                                                 §
 V.                                                                 120th District Court
                                                 §
 THE STATE OF TEXAS,                                             of El Paso County, Texas
                                                 §
                                Appellee,                          (TC# 20110D01621)
                                                 §

                                  MEMORANDUM OPINION

       Eric Flores is attempting to appeal from a judgment entered by the 120th District Court in

cause numbered 20110D01621. According to his notice of appeal, the trial court has refused to

address Appellant’s claims related to an alleged sexual assault while in prison. We dismiss the

attempted appeal for lack of jurisdiction.

       The Texas Constitution provides that a court of appeals has jurisdiction over “all cases of

which the District Courts or County Courts have original or appellate jurisdiction, under such

restrictions and regulations as may be prescribed by law.” TEX.CONST. art. V, § 6. Article 44.02

provides that “[a] defendant in any criminal action has the right of appeal under the rules

hereinafter prescribed . . . .” TEX.CODE CRIM.PROC.ANN. art. 44.02. Under Rule 25.2(a)(2), a

defendant in a criminal case has the right of appeal under Code of Criminal Procedure article 44.02

and the Rules of Appellate Procedure. TEX.R.APP.P. 25.2(a)(2). Generally, a court of appeals
only has jurisdiction to consider an appeal by a criminal defendant where there has been a final

judgment of conviction. See Apolinar v. State, 820 S.W.2d 792, 794 (Tex.Crim.App. 1991); see

State v. Sellers, 790 S.W.2d 316, 321 n.4 (Tex.Crim.App. 1990)(noting the well-established rule

that a defendant’s general right to appeal under Article 44.02 is limited to appeal from a final

judgment). We have jurisdiction over other types of criminal appeals only when “expressly

granted by law.” McIntosh v. State, 110 S.W.3d 51, 52 (Tex.App.—Waco 2002, no pet.); see

Abbott v. State, 271 S.W.3d 694, 697 (Tex.Crim.App. 2008); Apolinar, 820 S.W.2d at 794.

       On May 18, 2017, we issued an opinion and judgment affirming Appellant’s conviction of

burglary of a building in cause number 20110D01621. See Eric Flores v. State, 08-16-00025-CR,

2017 WL 2180705 (Tex.App.—El Paso May 18, 2017, pet. ref’d). The trial court’s alleged refusal

to rule on a motion filed by Appellant in the underlying case is not an appealable order.

Accordingly, we dismiss the appeal for lack of jurisdiction.



August 7, 2019
                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.

(Do Not Publish)




                                               -2-